           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

KEITH ODARALL STOKES                                       PLAINTIFF

v.                       No. 4:19-cv-695-DPM

CITY OF NORTH LITTLE
ROCK CODE ENFORCEMENT                                   DEFENDANT

                               ORDER
     Stokes's motion to proceed in forma pauperis, NQ 1, is denied. He
owns his own home and receives approximately $3,000 a month in
disability benefits. He has not listed any monthly expenses, NQ 1 at 2,
though he undoubtedly has some. The Court concludes that he can pay
the $400 filing fee. He must do so by 11 November 2019 or the Court
will dismiss his complaint without prejudice. The Court also notes that
subject matter jurisdiction in this code-enforcement dispute is doubtful
on the facts pleaded- no federal question is plausibly alleged.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
